IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CITY OF WILMINGTON,                        )
                                           )
      Appellant,                           )
                                           )
      v.                                   )     C.A. No. N15C-11-152 ALR
                                           )
NATIONWIDE INSURANCE                       )
COMPANY,                                   )
                                           )
      Appellee.                            )

CITY OF WILMINGTON,                        )
                                           )
      Appellant,                           )
                                           )
      v.                                   )     C.A. No. N15C-09-244 EMD
                                           )
VICTORIA INSURANCE                         )
COMPANY,                                   )
                                           )
      Appellee.                            )

                                   ORDER

                   Upon Appellant’s Motion to Consolidate
                               GRANTED

      Upon consideration of the motion to consolidate filed by Appellant City of

Wilmington (―City‖) for the limited purpose of deciding the motions to dismiss

filed on behalf of Appellees Nationwide Insurance Company (―Nationwide‖) and

Victoria Insurance Company (―Victoria‖), Victoria’s opposition thereto, and
Nationwide’s opposition thereto;1 the facts, arguments and legal authorities set

forth by all parties; decisional precedent; and the record of this case, the Court

finds as follows:

       1.     On September 28, 2015, City commenced an action against Victoria

(―Victoria Action‖), demanding a trial de novo from a Department of Insurance

Arbitration Award Panel (―Arbitration Panel‖) award dated August 28, 2015, that

found in favor of Victoria.

       2.     On November 18, 2015, City commenced an action against

Nationwide (―Nationwide Action‖), demanding a trial de novo from an Arbitration

Panel award dated October 19, 2015, that found in favor of Nationwide.

       3.     On February 26, 2016, Nationwide filed a motion to dismiss the

Nationwide Action, arguing that the Superior Court lacks subject matter

jurisdiction to hear the Nationwide Action under Superior Court Civil Rule of

Procedure 12(b)(1) and 21 Del. C. § 2118(g)(3).

       4.     On March 2, 2016, Victoria filed a motion to dismiss the Victoria

Action, arguing that the Superior Court lacks subject matter jurisdiction to hear the

Victoria Action under Superior Court Civil Rule of Procedure 12(b)(1) and 21 Del.
C. § 2118(g)(3).



1
  Specifically, on April 14, 2016, Victoria filed a response in opposition to City’s motion to
consolidate. On April 18, 2016, Nationwide filed a notice of adoption of Victoria’s response.
                                              2
          5.     On March 30, 2016, City filed a motion to consolidate the Nationwide

Action and the Victoria Action for the limited purpose of considering the pending

motions to dismiss filed by Nationwide and Victoria respectively. City argues that

the motions to dismiss should be consolidated because the motions request nearly

identical relief, present an issue of first impression and, therefore, inconsistent

rulings should be avoided, and neither Victoria nor Nationwide would suffer

prejudice as a result of consolidation.

          6.     On March 14, 2016, Victoria responded to City’s motion to

consolidate in opposition thereto, arguing that the risk of inconsistent judgments

and the mere fact that there is a common question are insufficient to consolidate

the matters. On April 18, 2016, Nationwide filed a notice of adoption of Victoria’s

responsive motion. Nationwide and Victoria argue that each motion to dismiss

should be heard separately by an independent Superior Court judicial officer in the

interest of ―future clarity, economy, and expedition on issues to be determined by

mandatory arbitration pursuant to 21 Del. C. § 2118(g)(3).‖2

          7.     Superior Court Rule of Civil Procedure 42(a) (―Rule 42‖) provides:

          When actions involving a common question of law or fact are pending
          before the court, in the same county or different counties, the court
          may order a joint hearing or trial of any or all the matters in issue in
          the actions; it may order all the actions consolidated; and it may make



2
    Victoria’s Response to City’s Mot. to Dismiss, April 4, 2016, ¶ 10.
                                                  3
      such orders concerning proceedings therein as may tend to avoid
      unnecessary costs or delay.3

The purpose of Rule 42 is to ―give the court broad discretion to decide how cases

on its docket are to be tried so that the business of the court may be dispatched

with expedition and economy while providing justice to the parties.‖ 4 Courts

generally take a favorable view of consolidation.5 However, there mere fact that

there is a common question present—and consolidation is permissible under Rule

42—does not mandate that a judicial officer order consolidation.6              Instead,

―[c]onsolidation is really nothing more than a case management tool.‖7

      8.     As already discussed, both the Nationwide Action and the Victoria

Action were commenced by City, seeking a trial de novo from an Arbitration

Panel. In both the Nationwide Action and the Victoria Action, Nationwide and

Victoria respectively filed motions to dismiss presenting nearly identical

arguments – that City is not entitled to a trial de novo from the Arbitration Panel

and the Court lacks subject matter jurisdiction to hear the action under Superior

Court Civil Rule of Procedure 12(b)(1) and 21 Del. C. § 2118(g)(3).

Accordingly, both motions to dismiss involve common questions of law.



3
  Super. Ct. Civ. R. 42(a) (emphasis added).
4
  Dove v. Demange, 2008 WL 4152744, at *1 (Del. Super. Aug. 29, 2008) (internal citations
omitted).
5
  Id.
6
  Id.
7
  Id. (internal citations omitted).
                                           4
       9.     Further, Victoria is a wholly owned subsidiary of Nationwide and

Victoria and Nationwide are represented by the Law Office of Cynthia G. Beam.

       10.    In the interest of judicial economy and to avoid any unnecessary

costs or delay in these actions,8 the Nationwide Action and the Victoria Action

will be consolidated for the limited purpose of considering the nearly identical

motions to dismiss filed by Nationwide and Victoria.

       11.     This judicial officer will consider the consolidated motion to

dismiss, now under advisement as of April 20, 2016.

       NOW, THEREFORE, this day of 20th day of April, 2016, Appellant

City of Wilmington’s motion to consolidate for the limited purpose of

considering the motions to dismiss filed on behalf of Appellees Nationwide

Insurance Company and Victoria Insurance Company is hereby GRANTED.

       IT IS SO ORDERED.

                                           Andrea L. Rocanelli
                                           ____________________________________
                                           The Honorable Andrea L. Rocanelli




8
 See Super Ct. Civ. R. 42(a) (―. . . and it may make such orders concerning proceedings therein
as may tend to avoid unnecessary costs or delay.‖).
                                              5